Citation Nr: 1610757	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-09 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2014, the Board remanded the instant matter in order to schedule the Veteran for his requested hearing.  Thereafter, in September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.  The record was held open for 60 days to allow for the submission of additional evidence.  The Veteran also waived initial agency of original jurisdiction (AOJ) of evidence received after the March 2011 statement of the case.  38 C.F.R. § 20.1304(c) (2015).  Therefore, the Board may properly consider such newly received evidence.

In October 2015, the Veteran submitted additional evidence in support of his appeal, namely a September 2015 opinion from Dr. D.P.  This evidence was not accompanied by a waiver of AOJ consideration.  However, as the Veteran's claim is being remanded, the AOJ will have an opportunity to review the newly associated evidence such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claim for service connection so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).   In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran has submitted a September 2015 opinion from Dr. D. P. and a VA opinion was obtained in August 2010, an addendum opinion is necessary to determine the nature and etiology of the Veteran's claimed right foot disorder.

In this regard, the Veteran claims that his current right foot disorder is related to service, specifically an in-service right foot fracture.  In the alterative, he alleges that his in-service physical training resulted in his current right foot disorder.  Service treatment records indicate that the Veteran fractured his right talus in September 1982 after hitting a metal bar while running.  An August 2010 VA examiner opined that it was less likely as not that the Veteran's current right foot disorder, namely hallux valgus, was caused by or a result of his service as his areas impacted by current symptoms were not consistent with the area of foot injury as documented in the service records.  

A September 2015 opinion from Dr. D.P. indicates that the Veteran suffered from arthritis with a bunion deformity and a painful great toe joint and that these disorders can be related to a previous injury; however, the physician noted that she did not know the true nature of his foot trauma.  As Dr. D.P.'s opinion is speculative in nature and the physician indicated she did not have a complete factual history, it is insufficient to establish service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

Furthermore, neither the August 2010 VA opinion nor the September 2015 opinion from Dr. D.P. addressed the Veteran's contention that his in-service physical training resulted in his right foot disorder.  Therefore, on remand, such an addendum opinion addressing all of the Veteran's contentions should be obtained.

The Veteran also testified during his September 2015 hearing that he had received treatment for his right foot disorder at the VA facility in Lexington, Kentucky, in 1988.  The record currently contains VA treatment records dated beginning in August 2000.  Therefore, any VA treatment records dated prior to August 2000 should be obtained on remand.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records dated from September 2015 to the present should also be associated with the record.  

Finally, while on remand, the Veteran should be requested to identify any non-VA healthcare provider who treated him for his claimed disability and, thereafter, all identified records not previously of record, should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated prior to August 2000 and from September 2015 to the present from the Lexington VA Medical Center, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford her an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Return the claims file, to include a copy of this remand, to the August 2010 VA examiner for an addendum opinion.  If the examiner who drafted the August 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional. The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the examiner is asked to furnish an opinion with respect to the following questions:

a) For each diagnosed right foot disability, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset during the Veteran's period of active duty service or was caused by any incident or event that occurred during his period of service, to include the September 1982 fracture and/or in-service physical training.

b) With regard to the diagnosed arthritis, the examiner should offer an opinion as to whether arthritis manifested within one year of the Veteran's service separation in April 1984 and, if so, to describe the manifestations.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

